    Case 1:20-cv-11889-MLW Document 183 Filed 08/04/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI,

               Plaintiff,

       v.

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O’MALLEY,                                      Case No.: 1:20-cv-11889-MLW
AMY COHEN,
NATIONAL ASSOCIATION OF
STATE ELECTION DIRECTORS,
all in their individual capacities, and
WILLIAM FRANCIS GALVIN,
in his official capacity as the Secretary
of the Commonwealth of Massachusetts,

               Defendants.


       AFFIDAVIT IN RESPONSE TO COURT’S AUGUST 4, 2021 ORDER

       I, Dr. Shiva Ayyadurai, over 18 and competent to testify, and under the pains and

penalties of perjury, hereby declare that I am the sole author of the Memorandum of

Law. Michelle Jeffalone, Dilan Esper, John Medlar reviewed and provided feedback.

The specifics of any communication that I may have had with any attorneys are

protected by the attorney-client privilege.


             Respectfully submitted under the pains and penalties of perjury,

                    /s/ Dr. Shiva Ayyadurai
                    Dr. Shiva Ayyadurai
                    Date: August 4, 2021 701 Concord Ave.
                    Cambridge, MA 02138
                    Phone: 617-631-6874
                    Email: vashiva@vashiva.com
